       Case 1:99-cv-02496-PLF Document 6299-1 Filed 07/24/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
UNITED STATES OF AMERICA,                )
                                         )
        Plaintiff,                       )    Civil Action No. 99-CV-2496 (PLF)
                                         )
and                                      )
                                         )
TOBACCO-FREE KIDS ACTION FUND, )
et al.,                                  )
                                         )
        Plaintiff-Intervenors,           )
                                         )
                v.                       )
                                         )
PHILIP MORRIS USA, INC., et al.,         )
                                         )
        Defendants.                      )
                                         )

                                  (PLAINTIFFS’ PROPOSED)

                         ORDER #___-REMAND
     SETTING PREHEARING SCHEDULE AHEAD OF EVIDENTIARY HEARING
         ON CORRECTIVE STATEMENTS AT RETAIL POINTS-OF-SALE

       This Order contemplates that the evidentiary hearing will be confined to the topics set out

in the “Plaintiffs’ View” portion of the parties’ and national retail organizations’ earlier joint

status report (ECF 6286; filed 6/19/2019). Per the Court’s June 24, 2019 Minute Order, the Court

is currently receiving briefs on that question, with the final brief scheduled to be filed August 16,

2019. In the event that the Court adopts some or all of the views expressed by the retailers and

manufacturers, the Court will invite the retailers and parties to submit new proposed schedules.

       Having considered the retailers’ and the parties’ submissions, the Court now sets this

schedule in anticipation of the evidentiary hearing:




                                                   1
       Case 1:99-cv-02496-PLF Document 6299-1 Filed 07/24/19 Page 2 of 3



                       Event                                                 Date

 Parties and national retailer groups exchange initial     145 days before evidentiary hearing
 proposals of stipulated facts

 Parties and national retailer groups agree to stipulated 120 days before evidentiary hearing
 facts

 First round of witness disclosures, including             90 days before evidentiary hearing
 proposed exhibits and demonstratives (see Contents
 of Witness Disclosures, below)

 Any supplementation of witness disclosures to           75 days before evidentiary hearing
 respond to other side’s first-round witness disclosures

 Rebuttal witness disclosures, including exhibits and      45 days before evidentiary hearing
 demonstratives (see Contents of Witness Disclosures,
 below). Rebuttal disclosures shall be limited to
 evidence offered in response to the testimony,
 exhibits, and demonstratives disclosed in the first-
 round witness disclosures and supplementation

 Any supplementation of witness disclosures to             30 days before evidentiary hearing
 respond to other side’s rebuttal witness disclosures.

 Evidentiary hearing

 Parties and national retailer groups submit proposed      15 days after evidentiary hearing ends
 findings of fact and conclusions of law


       This Order does not contemplate depositions. Nonetheless, if a party can show good

cause for taking the deposition of a particular witness, and the other parties will not agree, the

party may petition the court for leave to take the deposition.


       Contents of Witness Disclosures

       All witness disclosures shall include the substance of every fact and opinion that the

witness will testify to, including the basis and reasons for any opinions, as well as the foundation

for the admissibility of the testimony. Witness disclosures shall also include all exhibits and

demonstratives expected to be introduced or used in conjunction with the witness’s testimony.

                                                  2
       Case 1:99-cv-02496-PLF Document 6299-1 Filed 07/24/19 Page 3 of 3



       Disclosures shall also include the witness’s current curriculum vitae, employer,

compensation if employed or retained by a party, corporate affiliate, or retailer, and previous

testimony related to the subject matter of their disclosed testimony.


       Preclusion

       Testimony, exhibits, and demonstratives not disclosed in accordance with this Order shall

not be offered on direct examination at the hearing.


       Conduct of the Hearing

       The order of presentation of evidence at the hearing shall be as follows:

   1. Plaintiffs shall present evidence explaining and supporting their proposed point-of-sale

       remedy.

   2. The national retailer organizations and manufacturers shall present evidence regarding

       the administrability of Plaintiffs’ proposed remedy and whether it makes due provision

       for the rights of retailers.

   3. Plaintiffs may present rebuttal evidence regarding the administrability of their proposed

       remedy and whether it makes due provision for the rights of retailers.




Dated: ___________, 2019                               _______________________________
                                                       PAUL L. FRIEDMAN
                                                       U.S. DISTRICT JUDGE




                                                 3
